Citation Nr: 1508603	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-22 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for  a low back disorder.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 5, 1987 to June 10, 1987 and from December 6, 1990 to November 10, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  A transcript is of record.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's tinnitus was caused by noise exposure during active service.

2. The Veteran's low back condition is related to an in-service motor vehicle accident.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2. The criteria for service connection for a low back condition have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

The Board has reviewed all the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

I. Tinnitus

The Veteran's claim of service connection for tinnitus is based on his contention that this disability resulted from exposure to acoustic trauma during active service.  For the following reasons, the Board finds that service connection for tinnitus is established.

The July 2007 VA audiological examination report states that the Veteran has tinnitus.  In addition, the Veteran's MOS has been determined by the Department of Defense to involve a high probability of hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, the Board finds it credible that the Veteran was exposed to hazardous noise in service based on his MOS and the circumstances of his service.  See 38 U.S.C.A. § 1154(a).

Finally, the Veteran's November 2014 testimony reflects his report that his tinnitus was caused by his in-service noise exposure, as that was the only time he was exposed to loud noises.  Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  More specifically in this case, the Veteran is competent to testify as to the date of onset of his tinnitus symptoms, i.e., ringing in the ears.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Board finds the Veteran's statements as to the onset of his tinnitus in service to be competent and credible.

The Board notes that the July 2007 VA audiological examination report reflects the VA examiner's opinion that the Veteran's tinnitus was not caused by or a result of his military noise exposure.  This opinion is based, in part, on the fact that the Veteran had significant pre and post military noise exposure.  However, as stated above, the Veteran has testified that his only exposure to loud noises was in service.  Thus, to the extent the VA examiner's opinion is based on an erroneous assumption, it lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II. Low Back Condition

The Veteran contends that his low back condition is a result of an in-service motor vehicle accident.  For the following reasons, the Board finds that service connection for a low back condition is established.

In April 1991, while on active duty, the Veteran was involved in a motor vehicle accident.  His STRs indicate that he suffered from a low back injury as a result of the motor vehicle accident and that he participated in physical therapy.  An October 1991 physical therapy treatment record indicates that, while he made some progress, the Veteran was still experiencing low back pain when he stopped his physical therapy.  Thus, the Veteran had an in-service low back injury.

In the November 2014 hearing before the undersigned VLJ, the Veteran testified that he had continual symptoms of back pain between 1991 and 1993, at which point the Veteran sought treatment.  More specifically, a June 1993 VA treatment record indicates that the Veteran sought out treatment for lower back pain.  A June 1993 x-ray report confirmed that the Veteran had S1 spina bifida occulta and very minimal anterior degenerative change suspected at L2.  The July 2007 VA examination report reflects that the Veteran's x-ray was essentially unchanged.  Thus, the Veteran has a current disability.

Finally, a June 1993 VA treatment record indicates that the Veteran sought treatment for lower back pain, related to a motor vehicle accident in 1991.  Thus, this treatment record is evidence that the Veteran's low back condition, diagnosed less than two years after his separation from service, was manifest by symptoms beginning at the time of the April 1991 motor vehicle accident.

The Board notes that the July 2007 VA examination report contains an opinion from the VA examiner that the Veteran's low back condition is not connected to his in-service activities.  However, in weighing this opinion against the June 1993 VA treatment record, the Board finds that the evidence is in at least a state of equipoise regarding a nexus between the Veteran's current low back condition and his in-service motor vehicle accident.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for a low back condition is established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a low back condition is granted.


REMAND

While the Board regrets the delay, the bilateral hearing loss claim must be remanded for further development to ensure an informed decision.

A new VA examination of the Veteran's hearing loss is necessary to make an informed decision.  The last VA examination was performed in July 2007.  In November 2014, the Veteran testified that he did not feel comfortable with the July 2007 audiological examination.  In addition, it is possible that the Veteran's hearing has worsened as the audiological examination was performed over seven years ago.  Accordingly, a new VA examination must be performed to ensure a complete and up-to-date record, i.e., to determine whether the Veteran has a current hearing loss disability in accordance with VA standards.  See 3.385 (2014).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated since July 2014.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's conceded noise exposure. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report and/or opinion do not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4. Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


